Citation Nr: 1115781	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  00-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for back pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for hip pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 1990 and from September 1990 to May 1991, to include service in the Southwest Asia Theater from November 1990 to April 1991 in support of Operation Desert Shield/Storm.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claims.

In September 2000, the Veteran testified at a personal hearing over which a decision review officer of the RO presided.  A transcript of the hearing is of record.

This matter was previously before the Board in November 2003, September 2008 and October 2009, at which times it was remanded for additional evidentiary development.  It is now returned to the Board for appellate consideration.

As a point of clarification, the Board notes that in his October 1998 application for benefits the Veteran only referred to "hip pains."  In the treatment and examinations records he only refers to left hip pain.  At this time, there is no evidence of a right hip disability or current right hip complaints.  Therefore, the Board is only reviewing the claim in terms of left hip pain.  


FINDINGS OF FACT

1.  The low back and left hip complaints of pain are related by competent medical evidence to diagnosed disabilities.    

2.  His currently diagnosed left hip and low back disabilities, cannot be clearly disassociated from military service, so as likely as not, they were initially manifested during his service.


CONCLUSION OF LAW

By resolving all reasonable doubt in his favor, the Veteran has low back and left hip disabilities that are due to disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection for Low Back and Left Hip Disabilities

Service treatment records (STRs) associated with the claims file reveal that the Veteran was afforded a clinical evaluation and physical examination in August 1989 prior to entering service.  The clinical evaluation was normal and no back or hip abnormalities were found at that time.  The Veteran subsequently reported to sick call in October 1990 with subjective complaints of low back pain.  The impression was low back strain.

In April 1991, the Veteran underwent a post-deployment demobilization physical examination.  The examination was unremarkable, and the Veteran reported no problems at that time.  That same month, a preventative medical screening was likewise negative for any problems.  The Veteran was also afforded a clinical evaluation and physical examination in April 1991 prior to discharge from service.  The clinical evaluation was normal, and no back or hip abnormalities were found at that time.

The first pertinent post-service evidence of record is dated December 1992.  The Veteran presented to Monroe County Hospital with subjective complaints of left hip pain for days.  X-rays of the left hip showed evidence of calcification at the "sup. Acetabular rim."  The impression was tendonitis, left hip.

In October 1998, the Veteran presented at a VA medical facility and, in pertinent part, reported a history of hip and back pain since discharge from service.  X-rays of the Veteran's right hip, thoracic spine, and lumbar spine taken in December 1998 were normal.

The Veteran subsequently underwent a VA general medical examination in September 1999.  The Veteran reported a history of back pain since 1993, despite having no history of injury or falls.  Similarly, the Veteran reported intermittent left hip pain, to include tendonitis, since 1992.  Physical examination of the thoracolumbar spine showed no tenderness, fixed deformity, or paravertebral muscle spasm.  The Veteran had full range of motion of the thoracolumbar spine with mild pain in the left hip posteriorly.  An examination of the Veteran's left hip was unremarkable with full range of motion.  No evidence of tenderness or pain was noted.  The impression was low back pain and tendonitis/bursitis of the left hip with normal x- rays.

A VA spine examination report dated in August 2001 shows that the Veteran stated that he began having back and hip problems in 1992 or 1993 during Operation Desert Storm.  He described that at that time he had driven a forklift for up to 18 hours per day.  He denied any other history of injury.  X-rays of the lumbosacral spine and left hip were normal.  Following a physical examination, the examiner diagnosed the Veteran as having chronic back pain with moderate functional loss due to pain, as well as chronic left hip pain/tendonitis with functional loss due to pain.  X-rays of the lumbosacral spine and left hip taken in September 2001 were normal.

An April 2003 private physical examination conducted in conjunction with an application for Social Security disability benefits shows that the Veteran reported a history of hip and back pain since 1991 or 1992.  He denied any history of injury, but stated that he operated forklifts and front-end loaders at that time for many hours.  Following a physical examination, the examiner diagnosed the Veteran as having probable osteoarthritis of the right hip.  (Emphasis added).  The Veteran was subsequently awarded Social Security disability benefits in an administrative decision dated that same month.  The primary diagnosis was anxiety disorder, and no hip or back disabilities were listed in the decision.

Following the Board's September 2008 remand order, the Veteran was afforded a VA examination in March 2009.  The Veteran reported intermittent, aching low back pain with flare-ups twice per week, lasting one day.  The Veteran reported having no problems with his left hip at the time of the examination.  In fact, the Veteran indicated at that time that his "[left hip] condition has resolved."  The impression was resolved low back and hip disorders.  The examiner also concluded that it was "less likely than not" that the Veteran's low back and left hip disorders were related to his period of active service.  In support of this contention, the examiner indicated that (1) the Veteran had no current low back or left hip disability at the time of the examination and (2) there was "inadequate documentation" in the claims file to relate either a low back or left hip disorder to service.

The case was remanded again in October 2009 to provide an opinion as to whether it was at least as likely as not that the diagnosed disorders could be related to the Veteran's period of active service, and particularly to his service in the Southwest Asia Theater.  The Veteran was examined in June 2010.  He reported his medical history.  X-ray of the back revealed minimal spondylosis, L3-S1; mild anterior wedging compression of the vertebral bodies, T11-L1 with mild corresponding spondylosis; and mild degenerative changes of the facet joints.  An X-ray of the left hip showed small to moderate spur formation at the left acetabular.  Concerning the low back disabilities, the examiner commented that it is as least as likely as not caused by or a result of his service in Kuwait.  However, in regard to the left hip disability, the examiner found that this was less than likely the results of his military service.  

A.  Presumptive Service Connection for Qualifying Chronic Disabilities

Besides the aforementioned laws and regulations, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

While the Veteran served in Southwest Asia, the Board notes that his particular signs or manifestations are found to be due to an identified, rather than an "undiagnosed" cause.  As mentioned above, his low back and left hip pain has been attributed to diagnosed disabilities.  Therefore, on this record, any claim of service connection for low back pain or hip pain on the basis of being presumed to be due to an undiagnosed illness must be denied.  

B.  Service Connection for a Low Back Disorder on a Direct-Incurrence Basis

As explained, to establish his entitlement to service connection on an alternative basis, the Veteran not only needs to show he has a low back disorder (which, as mentioned, he already has established), but he also needs to have supporting medical nexus evidence etiologically linking this disorder directly to his military service.  See Watson, supra.  

In this case, the Veteran received inservice treatment for low back complaints.  Moreover, he has reported continuing low back problems, and even as a layman, he is competent to make this proclamation.  See Davidson, Buchanan, supra.  More significantly, a VA examiner has indicated that his low back disorder was related to military service in Kuwait.  

Therefore, the Board finds that the examiner's statement, the positive evidence of a low back disorder, together with the relevant complaints the Veteran had while in service, and his comments regarding continuity subsequent to service discharge, at least places the evidence in equipoise (i.e., about evenly balanced for and against his claim).  In this circumstance, he is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.

C.  Service Connection for a Left Hip Disability on a Direct-Incurrence Basis

The Board also finds that service connection is warranted for a left hip disability.  In regard to the first element of the Hansen/Shedden analysis, evidence of current disability, as noted above, diagnoses include tendonitis/bursitis of the left hip and more recently spur formation at the left acetabular.  

Significantly, the Veteran's STRs do not show any complaints, findings, or diagnoses regarding a left hip injury.  Furthermore, it was specifically noted during his April 1991 separation examination that there were no abnormality of the lower extremities and that his musculoskeletal system was considered normal.  Further, the history and complaints section of the April 1991 service separation examination report reflects the Veteran specifically denied any history of swollen or painful joints or other bone, joint deformity.  The absence of these types of findings during his service is probative evidence against his claim, although not altogether dispositive of his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In testimony and written statements submitted in support of his claim, the Veteran reported that his duties and responsibilities in service involved duties as a heavy equipment operator.  He pointed out that this sometimes involved working 18 hours a day with a forklift, as well as loading and unloading supplies.  His military occupational specialty (MOS) was reported on his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge), as material storage and holding specialist.  The Board therefore finds that his lay statements regarding the type and extent of his heavy lifting duties in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained some type of trauma alleged in service.  38 U.S.C.A. § 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The next step in the determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 

The Board is aware that the VA examiner in June 2010 opined that the Veteran's left hip disability is unrelated to service.  The examiner cited to the fact that there was no evidence of inservice treatment for a left hip disability.  However, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  In this case, this examiner failed to comment on the Veteran's report of strenuous duties that were required of him during his military service.  

Furthermore, the VA examiner did not comment on the calcification of the left acetabular that was noted within only a year and half after service discharge; and that now has apparently developed into a bony spur formation.  As there was no then X-ray evidence of the left hip bone formation, before the October 2009 Remand, the Board was unable to specifically question the examiner regarding any etiological relationship between the noted calcification in 1992 and the recent findings of the bony spur formation in the same anatomical region.   

Regardless, when, as here, chronicity (permanency) of disease or injury in service is not established, or legitimately questionable, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link the current disability to service.  See also Clyburn, supra.  And in Buchanan, the Federal Circuit Court indicated that where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

The Veteran has reported experiencing left hip pain rather continuously since his military service ended.  And there is no inherent reason to doubt either's credibility insofar as him purportedly having experienced ongoing difficulty since service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service [so also, logically, what has occurred since service] because testimony regarding first-hand knowledge of a factual matter is competent).

Therefore, especially when resolving all reasonable doubt in the Veteran's favor regarding the etiology of his left hip disability, it is at least as likely as not it was incurred as a result of his duties performed in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology).



ORDER

The claim for service connection for a low back pain (diagnosed as spondylosis, L3-S1; mild anterior wedging compression of the vertebral bodies, T11-L1 with mild corresponding spondylosis; and mild degenerative changes of the facet joints), is granted.  

The claim for service connection for left hip tendonitis/bursitis with small to moderate spur formation at the left acetabular, is granted.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


